DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 18, 2022 has been entered.

	Claims 1-70, 75, and 79-89 have been canceled.
	Claims 93-104 have been added.
	Claims 71-74, 76-78, and 90-104 are pending and currently under consideration.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 71-74, 76-78, and 90-104 are rejected under 35 U.S.C. 103 as being unpatentable over ArGEN-X, ARGX-113, Development Opportunity in Autoimmunity (Non-Confidential, Oct. 2013, reference on IDS) and Antibody Force Company Presentation (October, 2013, Non-Confidential, ARGX-113: Treating Serious Autoimmune Indications in page 14, reference on IDS), as evidenced by Howard et al. (Neurology 2019; 92(23):1-8) and Ulrichts et al. (J. Clin, Invest. 2018; 128(10):4372-4386, reference on IDS) that ARGX-113 is a human IgG1 Fc fragment from residue D220-K447), and Derrick Jr. et al. (Biotechnology and Bioengineering, 2008, 100(6):1132-1143), in view of Patel et al. [J. Immunol. 2011, July 15;187(2):1015-1022] and Guidance for Industry Estimating the maximum safe starting dose in initial clinical trials for therapeutics in adult healthy volunteers FDA, July 2005 pages 1-27).

ArGEN-X teach ARGX-113 that is an Fc region of human IgG1 containing five amino acid substitutions M252Y, S254T, T256E, H433K, and N434F (see page 3) and is capable of enhanced binding to FcRn at both pH6.0 and pH7.4 as compared to un modified Fc region, thereby, blocking the FcRn.  As a result, binding of unwanted circulating IgG to FcRn is blocked, leading to clearance of the unwanted IgG (e.g. see pages 5-6).  ARGX-113 can reduce serum immunoglobulin levels and clear pathogenic autoantibodies in autoimmune diseases such as ITP, Myasthenia gravis (see page 15). 

In Antibody Force Company Presentation (October, 2013, Non-Confidential, ARGX-113: Treating Serious Autoimmune Indications in page 14, reference on IDS), it was shown that ARGX-113 (an IgG1 Fc fragment modified in the same positions as the instant claims) occupies FcRn and thereby blocking recycling pathogenic IgG; and indicates therapeutic effect in broad range of autoimmune disease including ITP, CIDP, GBS, MMN, MG. ARGX-113 is ready to enter clinic early 2015.  It was known that Myasthenia gravis (MG) is the most common autoimmune neuromuscular junction channelopath. 

As evidenced by Howard et al., ARGX-113 is efgartigimod (see page 2). As further evidenced by Ulrichts et al. in last paragraph in left col. in page 4373, ARGX-113 is a human IgG1 Fc fragment from residue D220-K447.  As such, ARGX-113 would have the same amino acid sequence as the instantly claimed SEQ ID NO:2.  As to the instantly claimed SEQ ID NO:3, note that it is identical to SEQ ID NO:2 except the missing lysine residue at the C-terminus.  Derrick Jr. et al. teach the missing C-terminal lysine is a very common phenomenon observed in monoclonal antibodies and recombinant proteins and it is known that this modified antibody exhibits the same potency.  As such, SEQ ID NO:3 is an obvious variant of SEQ ID NO:2, the one amino acid residue difference at the C-terminal ends are due to a common phenomenon observed in recombinant producing process, and SEQ ID NOs: 2 and 3 would be expected to have the same potency. Given that the prior art Fc variant consists of the same structure as the instantly claimed SEQ ID NO:2 or the obvious variant of SEQ ID NO:3, the prior art ARGX-113 would inherently form homodimer and have the same functions of at least 25% or at least 55% reduction in endogenous IgG levels in the human subject as recited in claims 96, 97, 103 and 104. 

The reference teachings differ from the instant differ by not teaching an N-linked glycan having bisecting GlnNAc attached to EU 297 of the Fc domain and wherein the ARGX-113 (efgartigimod) is administered to the human subject in multiple doses at a frequency of once every 7 days, and administering at least first dose intravenously and administering at least one subsequent dose intravenously or subcutaneously, and the dosage of about 10 mg/kg, about 20 mg/kg or about 25 mg/kg.  

Patel teaches Fc-engineered antibodies (Abdegs for antibodies with enhanced IgG degradation) that can block FcRn through high affinity (e.g. see Abstract).  Patel teaches a wild type human IgG1 antibody that consists of five mutations in the Fc region M252Y/S254T/T256E/H433K/N434F (e.g. see Antibodies in page 3), these mutations are identical to the mutations in the instant SEQ ID NOs: 2 or 3.  Patel performs in vivo dose response analysis of the effect of Abdeg on IgG levels by injecting 0.5, 1 or 2 mg Abdeg antibodies intravenously per mouse and shows a dose of 0.5 mg (about 25 mg/kg) induces a lower decrease in tracer IgG1 levels relative to 1 mg (about 50 mg/kg) (e.g. see Results in page 5 and Fig. 1).  Patel teaches that although both Abdeg 0.5 mg (about 25 mg/kg)  and 1 mg (about 50 mg/kg) induce therapeutic effects, the higher dose is more effective in treating disease (e.g. see page 5).
Patel teaches that it was known in the art that in rat model of myasthenia gravis, beneficial effects were observed when using anti-FcRn antibodies to block FcRn binding via their variable domains that binds FcRn with similar high affinity at both pH 6.0 and 7.4; however, Abdeg is significantly more advantageous because Abdeg binds FcRn via Fc with high affinity to FcRn with lower affinity at pH7.4 relative to pH 6.0 (e.g. see Discussion in page 7).

Patel teaches that the levels of α2,6-linked sialic acid on the Abdeg (MST-NH) or wild type IgG1 are analogous to those present on IVIG which indicates the Abdeg has a bisecting GlcNAc attached to EU position 297.

Patel concludes that Abdegs represent highly efficacious and specific therapeutics that have broad applicability in the management of IgG-mediated autoimmunity (e.g. see paragraph spanning pages 8-9).  

In FDA’s Guidance for Industry, detailed protocols are give for the estimation of safe dosages of therapeutics in human therapy (e.g. see Appendix E).

	Therefore, the determination of the optimal intervals of treatment and the dosage regimens of a known drug AGRX-113 were well within the purview of one of ordinary skill in the art at the time the invention was filed and lends no patentable import to the claimed invention. The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner (also see various dosages, route of administration and administration intervals disclosed in Patel and FDA guidance to Industry).

	        It would have been obvious to one of ordinary skill in the art at the time applicant' invention was filed to determine all operable and optimal intervals of treatment in human patients suffering from IgG-mediated autoimmune diseases such as myasthenia gravis. One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success since it was known in the art that the instantly claimed SEQ ID NO:2 and its obvious variant SEQ ID NO:3 can block FcRn and prevent unwanted circulating IgG binding to FcRn thereby leading to the clearance of the unwanted IgG. As to the claimed dosage regimens, optimal intervals is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   Further, if there are any differences between applicant’s claimed method and that suggested by the teachings of the prior art, the differences would be appear minor in nature.  Although the prior art references do not teach all the various permutations of interval ranges as recited in the instant claims, it would be conventional and within the skill of the art to identify the optional intervals of treatment.   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

	Applicant’s arguments relevant to the modified rejection have been fully considered but have not been found persuasive.

	Applicant argues that the claims have been amended to recite “human” which is not disclosed in the prior art.  Applicant also argues that the FDA label for efgartigimod was submitted in Exhibit A and shows that weekly administration of 10mg/Kg for four weeks was safe and effective and the mechanism of action is reduction of circulating IgG by binding to FcRn.  As such, applicant asserts that one of ordinary skill in the art would not have expected that 10mg/kg to be effective in reducing circulating IgG.  

	This is not found persuasive for following reasons:

Applicant’s reliance of the newly added limitation of “human subject” is not persuasive since the totality of the teachings of the prior art provide strong evidence that the human IgG1 Fc containing the five mutations encompassed in the instant SEQ ID NOs: 2 or 3 is ready to enter clinic at the time the instant invention was filed. Further, the FDA label does not appear to disclose dosages about 20 mg/kg or about 25 mg/kg.  Applicant is also reminded that nowhere in the instant specification discloses examples of treating human patient, much less treating a human subject in multiple doses at a frequency of once every 7 days at a dose of about 10mg/kg, about 20 mg/kg, or about 25 mg/kg.


Given that it was known that ARGX-113 clears pathogenic autoantibodies in autoimmune diseases such as Myasthenia gravis and indicates therapeutic effect in broad range of autoimmune disease including MG, and in view of the well-established practice of optimizing dosage of human IgG1 antibody with the five mutations and the well-established FDA guidelines regarding determining dosages in human, it would have been routine and conventional and within the skill of the art to identify the optimal intervals of treatment and dosages to be administered to human patients. 

All that remained to be achieved over the prior art was the determination that a frequency of once every 7 days wherein at least the first dose being administered intravenously and at least one subsequence dose administered intravenously or subcutaneously. Determination of suitable dosage of the FcRn-antagonist and the frequency of once every 7 days are considered a matter of routine experimentation and there for obvious to one of ordinary skill in the art.  The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner (also see various dosages, route of administration and administration intervals disclosed in Patel and FDA Guideline to Industry. Although the prior art does not teach all the various permutations of interval ranges as recited in the instant claims, it would be conventional and within the skill of the art to identify the optional intervals of treatment (e.g. once every 7 days administered intravenously). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

	As such, applicant’s arguments have not been found persuasive.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 71-74, 76-78, and 90-104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 47, and 49-55 copending USSN 15/821,104 (the ‘104 application) in view Patel et al. [J. Immunol. 2011, July 15;187(2):1015-1022] and Guidance for Industry Estimating the maximum safe starting dose in initial clinical trials for therapeutics in adult healthy volunteers FDA, July 2005 pages 1-27).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	The instant claims are drawn to a method of reducing the serum levels of an autoantibody in a human subject suffering from an antibody-mediated autoimmune disease by administering to the subject multiple doses of an isolated FcRN-antagonist consisting a variant Fc region consisting of two Fc domains forming a homodimer, each of the Fc domain consists of the amino acid of SEQ ID NO:2 or SEQ ID NO:3 (identical to SEQ ID NO:2 except missing the amino acid residue K at its C-terminus), wherein the FcRn-antagonist is administered at a frequency of once every 7 days at a dose of, e.g.  about 10 mg/kg, and wherein the administering comprises administering at least a first dose intravenously and administering at least one subsequent dose intravenously or subcutaneously. 

The claims in the copending 104 application are drawn to a method of treating myasthenia gravis by administering an FcRn antagonist comprising a variant Fc region consisting the amino acid sequence of SEQ ID NO:2 which is identical to the SEQ ID NO:2 recited in instant claims.

The copending claims differ from the instant invention by not recite the dosage regimen and/or route of administration.

	The teachings of Patel and FDA Guidance for Industry have been discussed above.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant and claims in the US Patent are drawn to the same or nearly the same product comprising the same or nearly the same Fc variant comprising identical amino acids modifications.  An ordinary skill in the art would have been motivated to administer the product recited in the claims of the Patent to reduce serum Fc-containing polypeptide level (unwanted or pathogenic) in a human subject suffering from IgG-mediated autoimmune disease such as myasthenia gravis, and have a reasonable expectation of success, because the Fc fragment alone was known to be therapeutic in treating autoimmune disease myasthenia gravis as disclosed in Patel. The modified Fc variant recited in the copending claims would have been expected to be superior relative the unmodified Fc fragment in blocking FcRn, thereby reduce serum Fc-containing polypeptide (e.g. autoantibodies) more effectively. 


As to the dosage regimens and the route of administration, note that determination of the optimal intervals of treatment and the dosage regimens of a known drug are well within the purview of one of ordinary skill in the art at the time the invention was filed and lends no patentable import to the claimed invention. The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner.

	        It would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine all operable and optimal intervals of treatment because optimal intervals are an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   Further, if there are any differences between applicant’s claimed method and that suggested by the teachings of the prior art, the differences would be appear minor in nature.  Although the prior art does not teach all the various permutations of interval ranges as recited in the instant claims, it would be conventional and within the skill of the art to identify the optional intervals of treatment.   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

8.	Claims 71-74, 76-78, and 90-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US 10,316,073 in view of Patel et al. [J. Immunol. 2011, July 15;187(2):1015-1022] and Guidance for Industry Estimating the maximum safe starting dose in initial clinical trials for therapeutics in adult healthy volunteers FDA, July 2005 pages 1-27).

The instant claims are drawn to a method of reducing the serum levels of an autoantibody in a subject suffering from an antibody-mediated autoimmune disease by administering to the subject an isolated FcRN-antagonist consisting a variant Fc region consisting of two Fc domains forming a homodimer, each of the Fc domain consists of the amino acid of SEQ ID NO:2 or SEQ ID NO:3 (identical to SEQ ID NO:2 except missing the amino acid residue K at its C-terminus), wherein the FcRn-antagonist is administered at a frequency of once every 7 days at a dose of, e.g.  about 10 mg/kg, and wherein the administering comprises administering at least a first dose intravenously and administering at least one subsequent dose intravenously or subcutaneously. 

The patented claims are drawn to a an isolated FcRn-antagonist consisting of a variant Fc region consisting the amino acid sequence of SEQ ID NO:2 or SEQ ID NO:3 (identical to the SEQ ID NO:2 and SEQ ID NO:3, respectively).

The patented claims differ from the instant invention by not claiming a method of reducing the serum level of an Fc-containing agent in a subject by administering the FcRn-antagonist.
 
The teachings of Patel and FDA Guidance for Industry have been discussed above.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant and claims in the US Patent are drawn to the same or nearly the same product comprising the same or nearly the same Fc variant comprising identical amino acids modifications.  An ordinary skill in the art would have been motivated to administer the product recited in the claims of the Patent to reduce serum Fc-containing polypeptide level (unwanted or pathogenic) to human subject suffering from IgG-mediated autoimmune disease such as MG, and have a reasonable expectation of success, because the Fc fragment alone was known to be therapeutic in treating autoimmune disease myasthenia gravis as Patel.  As to the dosage regimens and the route of administration, note that determination of the optimal intervals of treatment and the dosage regimens of a known drug are well within the purview of one of ordinary skill in the art at the time the invention was filed and lends no patentable import to the claimed invention. The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner.

	        It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was filed to determine all operable and optimal intervals of treatment because optimal intervals are an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   Further, if there are any differences between applicant’s claimed method and that suggested by the teachings of the prior art, the differences would be appear minor in nature in view of the commonly practiced dosage regimen disclosed in Patel and well-known guidance for therapeutics in human uses.  Although the prior art does not teach all the various permutations of interval ranges as recited in the instant claims, it would be conventional and within the skill of the art to identify the optional intervals of treatment.   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUN W DAHLE/Primary Examiner, Art Unit 1644